DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 02/08/2021 and 01/24/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5,7,8,11-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,923,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application broadly claims similar features as claimed in the US Patent such as: a fin over a substrate; a gate stack over the fin; source/drain region adjacent to the gate stack; an ILD over the source/drain region; a contact etch stop layer having a horizontal portion and a vertical portion, the horizontal portion disposed between the ILD and the source/drain region, the vertical portion disposed between the ILD and the gate stack, a first thickness of the horizontal portion being greater than a second thickness of the vertical portion; a source/drain contact extending through the horizontal portion of the CESL, the source/drain contact connected to the source/drain region; and a contact spacer around the source/drain contact, a portion of the contact spacer disposed between the source/drain contact and the horizontal portion of the CESL as briefly compared between the pending application and the US Patent. The following is claims mapping between the pending application and US Patent:
Regarding claim 1 of the pending application, US Patent teaches a device in claim 17, comprising: 
a first fin extending from a substrate (line 2); 
a gate stack over the first fin (see line 3); 
a source/drain region (see line 4) adjacent the gate stack; 
an interlayer dielectric (ILD) over the source/drain region (see line 8); 
a contact etch stop layer (CESL) having a horizontal portion and a vertical portion, the horizontal portion disposed between the ILD and the source/drain region, the vertical portion disposed between the ILD and the gate stack, a first thickness of the horizontal portion being greater than a second thickness of the vertical portion (see lines 5-7); 
a source/drain contact extending through the horizontal portion of the CESL, the source/drain contact connected to the source/drain region (see lines 11-12); and 
a contact spacer around the source/drain contact, a portion of the contact spacer disposed between the source/drain contact and the horizontal portion of the CESL (see lines 9-10).
Regarding claim 2 of pending application, US Patent teaches the similar feature of claim 17 (see lines 9-12). 
Regarding claim 3 of pending application, US Patent teaches the similar feature of claim 17 (see lines 9-10). 
Regarding claim 5 of pending application, US Patent teaches the similar feature of claim 20. 
Regarding claim 7 of pending application, US Patent teaches the similar feature of claim 19.
Regarding claim 8 of pending application, US Patent teaches a device in claim 13 comprising: 
a gate spacer on a substrate (line 2); 
a source/drain region adjacent the gate spacer (line 3); 
a contact etch stop layer (CESL) having a first portion on a top surface of the source/drain region and having a second portion on a sidewall of the gate spacer, a first thickness of the first portion being greater than a second thickness of the second portion (lines 4-8); 
an interlayer dielectric (ILD) on the CESL (line 9); 
a source/drain contact extending through the ILD and the CESL, the source/drain contact connected to the source/drain region (lines 10-11); and 
a contact spacer around the source/drain contact, the contact spacer separated from the source/drain region by the CESL (see lines 12-14).
Claim 11 of the pending application, claim 13 of US Patent teaches the gate spacer formed over a substrate and  the source region formed in the substrate adjacent the gate spacer (see lines 2-3). Accordingly, it inheres to have the gate stacked formed on the channel region and the gate spacer disposed between the source/drain region and the gate stack (see claim 17).
Claim 12 of the pending application, claim 17 of US Patent teaches a first fin extending from a substrate; source/drain region in the first fin. Thus, it inheres to have the channel region in the first fin.
	Regarding claim 13 of the pending application, US Patent teaches a method (see claim 13) comprising: 
forming a gate stack on a channel region; 31Attorney Docket No. TSMP20182692US02 
forming a gate spacer adjacent the gate stack (see line 3); 
forming a source/drain region adjacent the gate spacer (see line 4); 
depositing a contact etch stop layer (CESL) on a top surface of the source/drain region and along a sidewall of the gate spacer with a deposition process, the deposition process having a first deposition rate on the top surface of the source/drain region and a second deposition rate along the sidewall of the gate spacer, the first deposition rate being greater than the second deposition rate (see lines 5-9); 
depositing an interlayer dielectric (ILD) on the CESL (see line 9); 
forming a contact opening in the ILD (see lines 10- 11); 
forming a contact spacer in the contact opening (see line 12); 
after forming the contact spacer, extending the contact opening through the CESL (see line 13); and
forming a source/drain contact in the contact opening, the source/drain contact connected to the source/drain region, the contact spacer disposed around the source/drain contact (see lines 12-14).
US Patent does not teach a gate stack on a channel region.
However, the US Patent teaches the gate spacer formed over a substrate and  the source region formed in the substrate adjacent the gate spacer (see lines 2-3). Accordingly, it inheres to have the gate stacked formed on the channel region.
Claim 15 of the pending application includes the features in lines 5-9 in claim 13 of US Patent.
Claim 17 of the pending application includes the features in claim 12 of US Patent.
Claim 18 of the pending application includes features of claim 15 of US Patent.
Claim 19 of the pending application includes features of claim 14 of US Patent.
Claim 20 of the pending application includes combined features of claims 2 and 3 of US Patent.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature. Claim 10 includes all the features of claim 9.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818